                                                    Clear Form
              Case
DOCUMENTS UNDER    5:19-mj-70117-MRGD Document
                 SEAL                                               9 Filed
                                                                       TOTAL01/28/19   Page 19 of 1
                                                                              TIME (m ins):
M AGISTRATE JUDGE               DEPUTY CLERK                                      REPORTER/FTR
M INUTE ORDER                  P. Cromwell                                        2:20-2:21 & 2:22-2:30
MAGISTRATE JUDGE                DATE                                              NEW CASE          CASE NUMBER
Virginia K. DeMarchi                     January 28, 2019                                         19-mj-70117-MAG
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                     PD.     RET.
Jizhong Chen                                       N        P       Tom Nolan                              APPT.
U.S. ATTORNEY                            INTERPRETER                             FIN. AFFT                COUNSEL APPT'D
Matt Parrella                            Mandarin - Kasey Cheung                 SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR           PARTIAL PAYMENT
                            Kim Di                                   APPT'D COUNSEL             OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR             PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL               ARRAIGNMENT             BOND HEARING            IA REV PROB. or            OTHER
                                                                                  or S/R
       DETENTION HRG              ID / REMOV HRG          CHANGE PLEA             PROB. REVOC.               ATTY APPT
                                                                                                             HEARING
                                                    INITIAL APPEARANCE
        ADVISED                ADVISED                   NAME AS CHARGED            TRUE NAME:
        OF RIGHTS              OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
       ARRAIGNED ON                ARRAIGNED ON              READING W AIVED            W AIVER OF INDICTMENT FILED
       INFORMATION                 INDICTMENT                SUBSTANCE
                                                        RELEASE
      RELEASED           ISSUED                     AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND            $                                                  SURRENDERED
                                                                                                       DATE:
PROPERTY TO BE POSTED                         CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION           PRETRIAL               DETAINED           RELEASED       DETENTION HEARING             REMANDED
      FOR              SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
      DETENTION        REPORT                                                   W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                    NOT GUILTY                  GUILTY                  GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                CHANGE OF PLEA              PLEA AGREEMENT          OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
TO:                               ATTY APPT               BOND                   STATUS RE:
February 13, 2019                 HEARING                 HEARING                CONSENT                    TRIAL SET

AT:                               SUBMIT FINAN.            PRELIMINARY           CHANGE OF                  STATUS
                                  AFFIDAVIT                HEARING               PLEA
1:30 pm                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT            MOTIONS                   JUDGMENT &
                                  HEARING                                                                   SENTENCING
Virginia K. DeMarchi
       TIME W AIVED               TIME EXCLUDABLE          IDENTITY /            PRETRIAL                   PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL               CONFERENCE                 HEARING
                                  3161                     HEARING
                                               ADDITIONAL PROCEEDINGS
Motion to unseal the Complaint is GRANTED. Federal Public Defender is relieved as counsel of record.


                                                                                      DOCUMENT NUMBER:
